     Case: 1:18-cv-03989 Document #: 83 Filed: 08/18/20 Page 1 of 1 PageID #:1053




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

                John Scatchell,                )
                                               )
                  Plaintiff(s),                )                 Case No: 18cv3989
                                               )
                 v.                            )                 Magistrate Judge: Jeffrey Cummings
                                               )
                 Village of Melrose Park et al )
                                               )
                 Defendant(s),                 )

                                                ORDER


Telephonic status conference held. For the reasons stated in open court, the Village of Melrose Park’s
renewed motion to quash two aspects of plaintiff’s second amended Rule 30(b)(6) notice of deposition
[69]is granted in part and denied in part. Plaintiff’s notice of deposition topics two (regarding attorney
Jeff Fowler and the law firm of Laner Muchin) and topic three (regarding the law firm of the Del Galdo Law
Group) are limited as follows:

        During the time period from January 1, 2016 and December 31, 2018, describe who the law firm’s
        time sheets went to for review and payment, whether they went to any of the individual
        Defendants, and whether such Defendants reviewed these matters or were expected to review
        these matters as a matter of VMP policy. Further describe VMP’s protocol regarding
        communications with counsel (i.e., the expected frequency of communications between Village
        officials and their retained attorneys, who is present for such communications, and if there are
        contact people – such as in‐house counsel, assistants, or other persons – who must be talked with
        first before an attorney may talk to a Village official).

Plaintiff’s motion for leave to extend the discovery cutoff [75] is granted in part and denied in part and
discovery is extended from 8‐14‐20 until 9‐11‐20. The Court reiterates that the parties must exhaust their
meet and confer obligations under Local Rule 37.2 before bringing any further motions to compel.

T: 22 mins

Date: 8/18/2020                                                  /s/ _______________________
                                                                 Jeffrey Cummings
                                                                 United States Magistrate Judge
